DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5, 7,  and 9-12 are objected to because of the following informalities:  a plurality of EDP channel, should be plural, a plurality of EDP channels.  Claim 7 the word “a” is missing in line 2 before “top” after “wherein”. Claim 9 should be in line 2, providing a system… and in line 6, delivering a supply of power to electrodes…  Claim 11, should refer to “a” polar target. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim is drawn to a system for treating a liquid, however there is no liquid treatment in the system of claim 1. Therefore the scope of the claim is unclear and therefore indefinite.  Intended to claim a device, however the system is claimed now. Changes to the system are required.
With respect to claim 1, the claim contains the limitation “EDP” in lines 4 and 5. The applicant has not defined what this in intended to stand for making the scope of the claim indefinite. Applicant should write out abbreviations before using them in the claim to avoid confusion and multiple meanings. Example: Electric discharge plasma (EDP). Similarly claims 2-3, 5, and 7 contain the same issue and are rejected for the same reason.
Since claims 2-8 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons as claim 1.
 Claim 2 recites the limitation "the local water surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the water surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the top” and “the bottom" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended to use channels. 
Claim 3 recites the limitation "EDP channel" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended to say the plurality of EDP channels/ or perhaps the applicant is trying to site a specific channel. 
Claim 4 recites the limitation "the process gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps process gas is generated in the steps or possibly it is added.
Claim 5 recites the limitation "the process gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps process gas is generated in the steps or possibly it is added.
Claim 5 recites the limitation "the water" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "said gas bubbles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "said process gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps process gas is generated in the steps or possibly it is added.
Claim 7 recites the limitation " the EDP channel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended to say the plurality of EDP channels/ or perhaps the applicant is trying to site a specific channel. 
Claim 7 recites the limitation "the bottom plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended to say a bottom plate.
Claim 8 recites the limitation "said process gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps process gas is generated in the steps or possibly it is added.
Claim 8 recites the limitation "said local water surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 9, the claim is drawn to providing system with electrical discharge plasma including a sealed process tank, but does not disclose how the plasma is provided or what is providing the plasma.  Therefore the scope of the claim is unclear and the claim is therefore indefinite. 
With respect to claim 9, the claim is drawn to treating a liquid, however there is no liquid treatment step. Therefore the scope of the claim is confusing and therefore indefinite. 
Since claims 10-12 depend from claim 9, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 10 recites the limitation "the influent zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the EDP channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended to say the plurality of EDP channels/ or perhaps the applicant is trying to site a specific channel. 
Claim 11 recites the limitation "said gas diffuser" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said process gas bubbles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the EDP channel" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said cathode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said anode" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the target contaminant(s)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 11, it is unclear what performs the 
Claim 12 recites the limitation "the EDP channel" in line2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the effluent zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "liquid" in line 1.  It is unclear if this is a new or the previous mentioned liquid. Perhaps applicant intended the/or said liquid. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Denvir CN 106232528 A.
With respect to claims 1-12, the Denvir reference discloses English translation of the invention contents, the treatment system and method using a plasma reaction chamber or reactor unit, which can be a change of electrical conductivity, temperature and solid in the water dissolving in long-term plasma or liquid discharge (electrohydraulic discharge). a preferred embodiment of the reaction chamber 136 and the electrode mounting assembly 80. the reaction chamber 136 with the reaction chamber as shown in FIG. 4, and can be used for processing system 10, 110 or 210. waterproof outer shell of reaction chamber 136 comprises a seal 135, the housing covers and has a fitting 129, 137 at both ends 139, 133, the fitting to allow introduction and removal of water and gas from reaction chamber housing 135, for the high-voltage electrode 138 and the ground electrode 148 are electrically connected. In this embodiment, the continuous water flow 114 from the source water in the system processing is pumped to the reaction chamber housing 135, and then, discharged through the top, as treated water 150. the water flows into the reaction chamber housing 135, the ozone gas 130 (preferably in a high-voltage power supply 140 generates (not shown) in FIG. 6) can use the venturi 121 or another type of gas injector/diffuser into water. Then, the water/ozone mixture 124 entering entrance port 129, wherein, before entering the reaction chamber housing 135. Optionally the mixture and compressed air 122 or other gas (which can be mixed by foaming) of the micro-bubbler (e.g., 120). the electrode mounting assembly 80 is set in the reaction chamber housing 135, one end of the assembly is connected to the high-voltage electrode 138, and its opposite end is connected to the grounding electrode 148. referred to herein as high-pressure discharge area or region or plasma discharge region or area display is 101 (FIG. 6) in the region, the potential difference between the high voltage electrode and the ground electrode to cause plasma discharge in water between the high voltage and the grounding base 92 base 82.
Referring to FIG. 6-14, the electrode mounting assembly 80 is set on the reaction chamber housing 135. the electrode mounting assembly 80 preferably comprises a high-voltage base 82, ground base 91 and a ground electrode 147. high-voltage substrate 82 and grounding base 92 is configured to keep the high voltage electrode and the ground electrode by fixed distance so that the electrode gap is approximately 1 to 10 mm, and most preferably is about 5 mm. the distance to allow sufficient amount of water exposed to plasma, especially the preferred ground electrode structure using the following discussion, and it does not need to increase the output voltage of the high voltage generator. high pressure base 82 preferably has a wheel-shaped structure, which includes a central hub 88, a plurality of spokes 86.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774